DETAILED ACTION

Response to Amendment 
The amendment of 12 March 2021 has been entered.  Claims 1, 4 and 5 have been amended and claim 2 has been cancelled.   Claims 8-9 stand withdrawn.    Claims 11 and 3-7 are under examination in this application with claim 1 being independent claim.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Patent Agent Tingting Liu on 26 April 2021.

The application has been amended as follows: 
In the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application.
	

1. (Currently Amended) A manufacturing method of a radiative cooling substrate, comprising:
forming a metallic substrate by depositing an adhesive layer with a second thickness on a silicon substrate and depositing a metal layer on the adhesive layer in an evaporation process, wherein the adhesive layer comprises chromium or titanium, and the second thickness is 10 nm to 50 nm;


providing the metallic substrate into an electrophoresis cell loaded with the chitosan solution;
applying a voltage to the metallic substrate for a predetermined time period; 
depositing a chitosan layer comprising the chitosan with a first thickness on the metallic
substrate in an electrophoretic process; and
obtaining the radiative cooling substrate;
wherein the first thickness is a value from 0.5μm to 10μm. 
2. (Cancelled) 
3. (Original) The method of claim 1, wherein a ratio of a weight of the chitosan and a volume of the solvent is 0.01g: 1000mL to 20g: 1000mL.
4. (Previously Presented) The method of claim 1, wherein the C1-C4 alcohols comprise ethyl alcohol, and a volume ratio of the water and the ethyl alcohol is less than 2:8.
5. (Previously Presented) The method of claim 1, wherein the acid comprises acetic acid or hydrochloric acid.
6. (Original) The method of claim 1, wherein the voltage is less than 30 V.
7. (Original) The method of claim 1, wherein the predetermined time period is less than five minutes. 
8. (Cancelled) 
9. (Cancelled) 
The following is an examiner’s statement of reasons for allowance:   Because the independent claim 1 has been amended to include the subject matter of now cancelled dependent claim 2 as indicated allowable in the last Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795